Citation Nr: 0801413	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-33 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected generalized anxiety disorder 
(previously anxiety reaction).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The February 2005 rating decision on 
appeal denied an increased rating in excess of 30 percent 
disabling.  The veteran appeared and testified at a personal 
hearing in October 2005 before a Decision Review Officer at 
the RO.  In a January 2006 (Decision Review Officer) rating 
decision during the appeal, the disability rating was 
increased to 50 percent, effective from the November 2004 
date of claim for increased rating.  

Although the veteran indicated on his substantive appeal (VA 
Form 9) that he wanted a Board hearing at the RO via 
videoconference, he subsequently withdrew that request in a 
writing dated and received in June 2006.  


FINDING OF FACT

For the entire period of claim for increase, the veteran's 
generalized anxiety disorder (previously anxiety reaction) 
symptomatology has more nearly approximated occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and inability to establish and maintain effective 
relationships.  




CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, for the 
entire period of claim for increase, the veteran's service-
connected generalized anxiety disorder (previously anxiety 
reaction) symptoms more nearly approximated the schedular 
criteria for a 70 percent rating.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.130, Diagnostic Code 9400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in December 2004 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the appellant of 
what evidence was needed to establish the benefits sought on 
appeal, of what VA would do or had done, and what evidence 
the veteran should provide, informed the veteran that it was 
his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support his claim, and 
asked the appellant to send to VA any evidence in his 
possession that pertained to the claim. 

VA medical records, VA examination reports, VA outpatient 
treatment reports, personal hearing testimony, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim that VA has 
not sought.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by submission of statements, personal 
hearing testimony, and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating for Generalized Anxiety Disorder

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  In view of the number of atypical instances 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21 (2007).  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in determining the present level of a disability for any 
increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

In this case, the veteran contends generally that a higher 
disability rating than 50 percent is warranted for his 
service-connected generalized anxiety disorder (previously 
anxiety reaction).  Although an increased rating from 30 
percent to 50 percent was granted in a January 2006 decision 
during the increased rating appeal, the issue of increased 
rating remains on appeal because the veteran has not 
indicated that this increase to 50 percent satisfies his 
claim for a higher rating.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to a RO rating decision assigning a particular rating, and 
a subsequent RO decision assigns a higher rating that is less 
than the maximum available benefit, the pending appeal is not 
abrogated).

Under Diagnostic Code 9400, using the General Rating Formula 
for Mental Disorders, a 50 percent disability rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130. 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or an major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF Scale score 
of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's generalized anxiety 
disorder (previously anxiety reaction) symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for 
generalized anxiety disorder (previously anxiety reaction).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Service connection has been established for generalized 
anxiety disorder (previously anxiety reaction), rated as 10 
percent from May 1965, and 30 percent from February 2001.  
The veteran filed a claim for increased rating in November 
2004.  In his notice of disagreement, the veteran wrote that 
his anxiety disorder caused him to be anxious and to feel 
panic, impaired sleep, made him irritable, and that he tended 
to avoid people.  

A June 2001 VA examination report reflects the veteran's 
complaints of nervousness and anxiety, easily agitated, 
tense.  Clinical findings included moderate-to-severe 
restlessness with visible shakes during the interview, 
inability to answer some questions, anxious mood and affect.  
The VA psychiatrist diagnosed the veteran's anxiety reaction 
(generalized anxiety disorder) symptoms as severe, and 
assigned a GAF of 40.   

A February 2005 VA examination report reflects the veteran's 
complaints of nervousness, anxiety and anxiety attacks in 
front of people, depression, poor sleep, tired mood, 
decreased concentration, and he liked to stay at home, and 
when he did go out, quickly returned because he did not like 
to be in a crowd.  Clinical findings included restricted 
affect, tired mood, memory impairment, and only fair 
judgment.  The VA psychiatrist diagnosed neurosis that was 
currently exacerbated, and assigned a GAF of 40. 

At the October 2005 Decision Review Officer personal hearing 
at the RO, the veteran testified that he had impaired 
concentration, anxiety attacks, depression, sleep impairment, 
memory problems, extreme nervousness, anxiety, 
suspiciousness, was easily angered, and had problems 
socializing or being in a group of people.   

Recent VA treatment records dated in 2006 otherwise reflect 
that the veteran was participating in a PTSD group, and 
experienced sleep disturbances, depression, and anxiety 
disorder.  

A May 2006 VA examination report reflects the veteran's 
complaints of constant and severe nervousness, anxiety and 
anxiety attacks in front of people, depression, poor sleep, 
lack of energy, irritability, and he did not like to be in a 
crowd.  Clinical findings included alexithymic mood, 
depressed affect, constant anxiety, and inability to 
communicate effectively.  The VA psychiatrist diagnosed 
generalized anxiety disorder, indicated to be currently 
exacerbated, and assigned a GAF of 40.  The VA psychiatrist 
indicated that the veteran's generalized anxiety disorder 
causes an anxiety state that is a constant presence in his 
life, which has limited the veteran's effectiveness on the 
job as well as in his social functioning, and affected the 
veteran's behavior, especially inability to be in crowds, 
where his nervousness increases.  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that, for the entire period of increased rating claim, 
the veteran's service-connected generalized anxiety disorder 
(previously anxiety reaction) symptomatology has more nearly 
approximated occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively, difficulty in adapting to stressful 
circumstances (including work or a work-like setting), and 
inability to establish and maintain effective relationships, 
as contemplated by a 70 percent disability rating under 
Diagnostic Code 9400.  

VA treatment records reflect the veteran's symptoms of 
depression and anxiety disorder.  The February 2005 and March 
2006 VA examination reports show psychiatric symptoms or 
clinical findings of constant and severe nervousness, anxiety 
and anxiety attacks in front of people, anxious mood, 
depression, poor sleep, lack of energy, irritability, 
decreased concentration, memory loss, and dislike for being 
in crowds that approximate the criteria of near-continuous 
panic or depression, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  The GAF scores of 40 assigned at 
the February 2005 and March 2006 VA examinations reflect some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, such as avoiding 
friends, neglecting family.  Such symptoms and clinical 
findings are consistent with the veteran's testimony and 
written statements that he experiences impaired 
concentration, anxiety and anxiety attacks, extreme 
nervousness, suspiciousness, depression, sleep impairment, 
memory problems, and that he has problems socializing or 
being in a group of people.  Resolving reasonable doubt in 
the veteran's favor, the Board finds that, for the entire 
period of claim for increase, the veteran's service-connected 
generalized anxiety disorder symptoms more nearly 
approximated the schedular criteria for a 70 percent rating.

The Board further finds that the veteran's generalized 
anxiety disorder symptoms have not for any period of the 
increased rating claim manifested symptomatology that more 
nearly approximates total occupational and social impairment, 
due to such symptoms as: grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name, as required for a 
higher disability rating of 100 percent under Diagnostic Code 
9400.   For these reasons, the Board finds that the schedular 
criteria for a 70 percent rating, but no higher, for service-
connected anxiety reaction have been met for the entire 
period of claim.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  
Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate; however, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and, as such, 
staged ratings are not warranted.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds no evidence that the veteran's 
service-connected generalized anxiety disorder (previously 
anxiety reaction) has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
rate the severity of this disability.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
generalized anxiety disorder (previously anxiety reaction) 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A 70 percent disability rating for service-connected 
generalized anxiety disorder (previously anxiety reaction) is 
granted for the entire period of increased rating claim, 
subject to the criteria governing the payment of monetary 
awards. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


